DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/21 has been entered.
	
Response to Amendment
The amendment filed on 12/27/21 has been entered. Claims 7, 9-20 remains pending in the application. Examiner acknowledges that claims 9-20 have been newly added while claims 1-6, 8 are cancelled.

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as similarly recited in claims 7, 14, 20. That is, the prior art fails to teach or suggest, “…generating and storing, for every row in the fit score table that specifies a match, a raw score and has requirements measure computed using item_id and the profile_id of item with attributes possessed, and the item id and the profile_id of the item with said attributes needed; generating a table of matched attributes by creating a row for attribute possessed identified by the attribute id from the side specification entry for the match and from the profile_id of the item with the attributes needed, and for all of its sub-attributes, and with the values from 

Claim Objections
Claim 7, 13 is objected to because of the following informalities:
"said computer-system" should be "said computer system" [Claim 7, line 93];
"The The" should be "The" [Claim 13, line 1].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 9-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7, 14, 20 recite "the attributes possessed by another item profile" in lines 106, 86, 88. There is insufficient antecedent basis for this limitation in the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7, 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 7, 14 similarly recite a computer system, a method, and a non-transitory computer readable storage medium having embodies thereon, computer program codes comprising instructions executable by a least one processor of a computer system for multi-directional attribute matching, said computer system, method, said computer program codes comprising: said computer system comprising: at least one computer server for determining a degree of match between item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance; at least one database server hosting one or more databases for storing a predefined attribute list, an attributes possessed list, an attributes needed list, and a matched attribute list; at least one processing computer server comprising at least one processor 
The limitations of generating …, for every row in the fit score table that specifies a match, a raw score and has requirements measure computed using the Item_id and the profile_id of the item with attributes possessed, and the item_id and the profile_id of the item with attributes needed; generating an attribute match score for each of the matched attributes in a generated matched attribute list from a raw score corresponding to each of the matched attributes 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of –  at least one computer 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of – …receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against item possessed from another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein 
claim 20 recites a non-transitory computer readable storage medium having embodied thereon, computer program codes comprising instructions executable by at least one processor of a computer system for multi-directional attribute matching, said computer program codes comprising: a first computer program code for receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against item possessed from another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said item profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent rows using actual profile ids when invoked with id of a parent row in said side specification list, and with tuples that associate profile names to actual profile ids, and wherein rows inserted into said fit score table retain links to said side list to which said rows inserted correspond to said side specification table; a second computer program code for receiving said attributes possessed list comprising a plurality of attributes possessed, a profile_id, an attributeid from a predefined attribute list, wherein said attributes possessed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, wherein said attributes possessed list comprises said attributes possessed and first tuples corresponding to said 
The limitations of generating …, for every row in the fit score table that specifies a match, a raw score and has requirements measure computed using the Item_id and the profile_id of the item with attributes possessed, and the item_id and the profile_id of the item with attributes needed; generating an attribute match score for each of the matched attributes in a generated matched attribute list from a raw score corresponding to each of the matched attributes 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a first computer program 

Claims 9-13, 15-19 depend on claims 7, 14 and include all the limitations of claims 7, 14. Therefore, claims 9-13, 15-19 recite the same abstract idea of generating scores, and matching attributes practically being performed in the mind and/or utilizing common business practices, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 9, 15 recites the additional limitation of wherein side match is one parent attribute needed, and all of its subrows of one profile id against said attributes possessed from another profile_id. This judicial exception is not integrated into a practical application. That is, the claim additionally recites the mental process of a side match of parent attributes needed and subrows of one profile id against attribute possessed from another profile id. implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein side match is one parent attribute needed, and all of its subrows of one profile id against said attributes possessed from another profile_id represents a further mental process step of matching attributes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Therefore, claim 9, 15 is not patent eligible.
Claim 10, 16 recites the additional limitations of wherein said attributes possessed and said attributes needed are properties or domains of expertise of items extracted from item profiles in said predefined attribute list. This additional limitation does not integrate the abstract idea into a practical application and merely provides further detail as to the data involved in the data gathering steps.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, this additional element is not sufficient to overcome the essentially mental nature of these claims.
Claims 11-13, 17-19 recite the additional limitations of wherein said value needed measure is a quantized value of proficiency of an item in satisfying requirements of a need; wherein said requirement measure is a Boolean value associated with an attribute needed representing that said value present measure of said attribute possessed by an item is required to be possessed to some degree where said attribute possessed is the same as said attribute needed; wherein said attribute importance measure is a quantized value representing a degree to which presence of an attribute needed in said attributes 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the generating comprises: generating the query comprising at least one combinatorial operation based on the first population. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mathematical concepts” grouping of abstract ideas. These additional steps are considered an abstract idea (mathematical concept steps) and do not integrate the judicial exception into a practical application. Further recitation of the abstract idea (Mathematical concept step) is not sufficient to amount to significantly more than the judicial exception. Claims 11-13, 17-19 are not patent eligible.

Response to Arguments
The following is in response to the amendment filed on 12/27/21.



Regarding 35 USC 101, on pgs. 15-16, applicant argues that the claims disclose a "new computer system".
In response to the preceding argument, examiner respectfully submits that the claims do not recite "a new computer system", but rather, utilize conventional computing components with the computer system for multi-directional attribute matching. If the applicant believes that the invention is implemented using a special-purpose computer, then this should be included in the claims and further explained in the applicant's subsequent response. Further, the claims do not include any "improved functioning", and instead, are directed to mental processes along with insignificant extra-solution activity that are well-understood, routine, and conventional.

Regarding 35 USC 101, on pg. 17, applicant argues that the computer system shown in Fig. 39 is not generic.
In response to the preceding argument, examiner respectfully submits that Fig. 39 shows a very common client-server architecture with multiple servers. This figure does not show that the invention is implemented using a special-purpose or non-generic computer, as suggested.

Regarding 35 USC 101, on pg. 18, applicant argues that the claims effect a transformation and reduction of an article to a different state or thing.


Regarding 35 USC 101, on pg. 19, applicant argues that the a computer system that processes transformations involving multi-directional matching of hundreds of sides in different practical applications to achieve multi-directional attribute matching cannot be performed in the mind.
In response to the preceding argument, examiner respectfully submits that the claims do not explicitly recite process transformations involving multi-directional matching of hundreds of sides in different practical applications to achieve multi-directional attribute matching, as suggested by the applicant. Therefore, this point is moot.


In response to the preceding argument, examiner respectfully submits that while the applicant has highlighted industries in which the claimed invention can be utilized in the claims themselves, these implementations do not provide any clear improvements to these industries.

Regarding 35 USC 101, on pg. 20, applicant argues that the claims are directed to an improvement to other technology or technical field.
In response to the preceding argument, examiner respectfully submits that, as aforementioned, the claims do not provide any improvements to the functioning of the computer or improvements to other technology or technical fields because the limitations are merely directed to mental and mathematical processes as well as well-understood, routine and conventional insignificant extra-solution activities.

Regarding 35 USC 101, on pgs. 20-21, applicant argues that the claims provide significantly more because they are novel and non-obvious over the prior art.
In response to the preceding argument, examiner respectfully submits that the prior art or lack thereof, as mentioned by the applicant, is not considered with regard to subject matter eligibility. This is clearly stated in MPEP [2106.06] " Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169